Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to applicant’s after final amendment filed on February 24, 2021.
Status of Claims
1.	Claims 8-24, 26 and 27 are currently under examination wherein claims 16, 26 and 27 have been amended in applicant’s after final amendment filed on February 24, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 16, 26 and 27 under 35 U.S.C. 112, 4th paragraph, as stated in the Office action dated December 22nd, 2020 have been withdrawn in light of the applicant’s after final amendment filed on February 24, 2021. 
Allowable Subject Matter
3.	Claims 8-24, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The applicant’s after final amendment filed on February 24, 2021 has obviated the previous rejections of claims 16, 26 and 27 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as stated in the Office action dated December 22nd, 2020. 
The applicant’s amendment filed on November 20, 2020 has obviated the previous rejection st, 2020. Ichitani et al. (‘241 A1) does not disclose the claimed oil composition in the independent claim 8 as amended. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.












Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/1/2021